Citation Nr: 1046343	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus 
with hammertoes, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating.  In January 2010, the Board remanded the 
claim for additional development.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral 
pes planus with hammertoes has been manifested by mild to 
moderate pronation of the rearfoot which is reducible with 
manipulation, mild to moderate tenderness of the plantar surfaces 
of the feet, and mild inward displacement of the Achilles tendon 
which is reducible with manipulation.  There are characteristic 
callosities.  She has not had severe spasm of the Achilles tendon 
on manipulation.  However, her symptoms are not improved by 
orthopedic shoes or appliances.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral 
pes planus with hammertoes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  
Here, in a March 2005 letter, VA notified the Veteran that she 
should submit evidence showing that her pes planus disability had 
worsened in severity.  She was told that she could substantiate 
the claim with a statement from her doctor, containing clinical 
and physical findings, the results of any laboratory tests or X-
rays, and the dates of the examinations and tests.  She was also 
instructed that a statement from other individuals who were able 
to describe from their own knowledge and personal observations 
the manner in which the Veteran's disability had worsened may be 
helpful in proving her claim.  She was informed that ratings were 
assigned using the rating schedule and she was referred to that 
schedule.  This essentially informed her of the use of diagnostic 
codes.  She was also given examples of the evidence that could 
substantiate the claim.

The March 2005 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence VA 
would help the Veteran get.  The claim subsequently was 
readjudicated after providing the Veteran with an opportunity to 
respond to the notice.  Any timing deficiency was thereby cured.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding 
timing deficiencies in VCAA notice are cured by readjudication in 
a supplemental statement of the case).  Accordingly, the Board 
finds that VA satisfied its duty to notify under the VCAA in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the 
Veteran with respect to her claim, the Board notes that pertinent 
records from all relevant sources identified by her, and for 
which he authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  In addition, the Veteran 
was provided VA examinations in May 2005, November 2008, and 
April 2010.  Copies of the VA examination reports have been 
associated with the claims file.  There is no indication that the 
Veteran's disability has worsened since the date of the most 
recent examination.  Therefore, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to comply 
with the provisions of the VCAA.  VA has satisfied its duty to 
inform and assist the Veteran at every stage in this case; at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

The Veteran's bilateral pes planus is rated 30 percent disabling 
under DC 5276.  38 C.F.R. § 4.71a, DC 5276.  In considering other 
applicable diagnostic codes, the Board finds that because the 
Veteran has not been diagnosed with pes cavus, DC 5278 is not 
applicable.  38 C.F.R. § 4.71a, DC 5278.  As the remaining 
diagnostic codes pertaining to the feet do not provide for a 
rating in excess of 30 percent, the remaining diagnostic codes 
cannot serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DCs 5277, 5279, 5280, 5281, 5282, 5283, 5284.

Under DC 5276, a 30 percent rating is warranted for severe 
bilateral pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and characteristic 
callosities.  A maximum 50 percent rating is warranted for 
pronounced bilateral pes planus, manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  38 
C.F.R. § 4.71a, DC 5276.

The Veteran asserts that her bilateral foot disability is more 
severe than the current 30 percent disability rating reflects.  
Specifically, she contends that her condition is marked by 
swelling and severe deformity, and that her condition is not 
improved by orthopedic shoes or devices, entitling her to a 
higher rating.

Treatment records dated from March 2004 to May 2005 show that the 
Veteran periodically complained of bilateral foot pain that was 
not alleviated by the use of orthotic inserts.  She denied 
experiencing pain while walking normally but stated that the pain 
was worse after prolonged standing.  Physical examination 
revealed decreased arches and hammertoes with callous formation.  
There was no evidence of swelling, or of any other foot 
abnormality.  It was recommended that she wear sporthotic casted 
to neutral arches.

On VA examination in May 2005, the Veteran complained of swelling 
of her feet at rest, and of pain in her feet with standing and 
walking.  She stated, however, that she had not lost any time 
from work as a result of her feet.

Examination of both feet revealed no tenderness, weakness, edema, 
atrophy, or disturbed circulation.  There was pes planus present 
in both feet.  On the right, there was a slight degree of valgus 
present, which could not be corrected by manipulation.  The right 
foot showed no forefoot/midfoot malalignment.  There was 
deformity of marked pronation.  There was no tenderness to 
palpation of the right foot plantar surface.  The right Achilles 
tendon revealed good alignment.  On the left, there was a slight 
degree of valgus present, which could not be corrected by 
manipulation.  There was no tenderness to palpation of the left 
foot plantar surface.  The left Achilles tendon revealed good 
alignment.  The second, third, and fourth toes on the right foot 
were hammertoes.  The second, third, fourth, and fifth toes on 
the left foot were hammertoes.  The examiner noted that she did 
not require any kind of support with her shoes.  X-ray 
examination of the feet was within normal limits.  With weight 
bearing, there was downward declination of the both bony arches.  

Clinical records dated from May 2005 to November 2008 show that 
the Veteran continued to seek periodic treatment for painful 
bilateral pes planus.  In January 2007, the Veteran reported that 
the orthotics did not help her and that she did not wear them.  
Physical examination revealed hammertoes with calluses.  Her 
calluses were trimmed.

In March 2007, the Veteran reported for follow up, noting that 
her toes had felt much better for two to three weeks after her 
calluses were trimmed.  She stated that she had to wear wide 
tennis shoes with a higher heel because any shoe that put any 
pressure on her fifth toes caused a great deal of pain.  She 
again noted that she had tried multiple inserts in the past with 
no relief.  

On VA examination in November 2008, the Veteran complained of 
pain in the top and middle of her feet that occurred three times 
per week, lasting for two hours at a time.  She described the 
pain as sharp and cramping in nature, with the pain localized to 
one area.  The pain could be elicited by standing for prolonged 
periods of time.  The pain also came on spontaneously.  The pain 
was relieved by rest and by soaking her feet in warm water.  She 
denied experiencing pain, weakness, stiffness, swelling, or 
fatigue in her feet when at rest.  While standing or walking she 
had pain.  She stated that she was able to carry out the 
activities of daily living despite her disability.  She was 
currently employed as a warehouse employee, a position she had 
held for the past two years.

Examination of the feet revealed painful motion.  There was no 
evidence of edema, disturbed circulation, weakness, atrophy of 
the musculature, tenderness, heat, redness, or instability.  
There was active motion in the metatarsophalangeal joints of both 
great toes.

Palpation of the plantar surfaces of both feet revealed no 
tenderness.

On weight bearing and non-weight bearing, the alignment of the 
Achilles tendons was normal.  There was pes planus present, 
bilaterally.  There was no forefoot/midfoot malalignment in 
either foot.  There was no deformity.

The examiner determined that the effect of the Veteran's pes 
planus disability on her usual occupation was that she was unable 
to wear certain shoes and stand for long.  The effect of the 
condition on her daily activities was an inability to run.

In October 2009 testimony before the Board, the Veteran stated 
that the pain associated with her pes planus had worsened as she 
had gotten older.  Currently she was unable to stand for a 
prolonged period of time, and she was unable to run, whereas she 
had been able when she was younger.  She did not feel that her 
current disability rating adequately compensated for the pain she 
experienced.  Additionally, she stated that she had had to reduce 
the number of hours she worked per week as a result of her foot 
pain.

The Veteran's friend testified as to the discomfort the Veteran 
experienced, noting that over the past 19 years he had observed 
her soaking her feet on numerous occasions, and that she had been 
unable to participate in certain activities because of her feet.

Several additional lay statements the Veteran submitted in 
support of her claim make reflect similar reports.

Clinical records dated from November 2008 to April 2010 show that 
the Veteran continued to seek periodic follow up treatment for 
her bilateral pes planus.  In April 2009, she was referred for 
physical therapy secondary to right foot pain.  She was noted to 
be ambulating with a mildly antalgic gait without an assistive 
device.  She was noted to be a part-time student, which required 
her to walk from class to class, as well as a warehouse employee, 
which required her to be on her feet constantly.  She was unable 
to work on a more than part-time basis secondary to foot pain.  
She described the pain as located over the first 
metatarsophalangeal joints and over the plantar surfaces of the 
arch and forefoot bilaterally, worse on the right than on the 
left.  Physical examination revealed bilateral bunions with 
hallux valgus and pes planus.  

In May 2009, the Veteran presented for follow up of painful 
calluses and hammertoes.  She was instructed to continue using 
moisturizer and to use a pumice stone.

On VA examination in April 2010, the Veteran reported flare ups 
of pain twice per week for the past six or seven months, where 
her pain measured 10 on a scale from 1 to 10.  She took ibuprofen 
two times per week with flare ups with minimal improvement.  She 
experienced symptoms with walking, standing, with or without shoe 
gear, and with working.  She denied experiencing redness and 
related experiencing swelling if on her feet for long periods of 
time, which occurred approximately once per month.  She denied 
using walkers, canes, crutches, or other assistive devices.  She 
stated that using orthotic inserts did not help.  She described 
pain as her major limiting factor and denied experiencing 
weakness, fatigue, instability, or loss of motion.

The Veteran stated that she was currently employed as a stock 
clerk and that she worked on concrete floors.  

Physical examination revealed mild to moderate pronation of the 
rearfoot which was reducible with manipulation, mild to moderate 
tenderness of the plantar surfaces of the feet, and mild inward 
displacement of the Achilles tendon which was reducible with 
manipulation.  There were characteristic callosities.  She did 
not have severe spasm of the Achilles tendon on manipulation.  
The examiner opined that the majority of the Veteran's symptoms 
were secondary to the callous formation, which was directly 
related to her pes planus disability.

Based upon the above findings, the Board concludes that the 
Veteran is not entitled to a rating in excess of 30 percent under 
the diagnostic criteria pertaining to pes planus, as there is no 
evidence demonstrating pes planus that was pronounced in degree, 
as is required for an increased rating of 50 percent.  While on 
VA examination in May 2005 the Veteran was noted to have marked 
pronation deformity, no treatment records or other report of VA 
examination includes similar findings.  Rather, all other records 
show no findings of deformity, including pronation.  In addition, 
in no record of treatment or report of VA examination is the 
Veteran's tenderness to palpation described as extreme.  Finally, 
there is no clinical evidence of marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  38 C.F.R. 
§ 4.71a, DC 5276.  Thus, despite that the Veteran's symptoms are 
not relieved by orthopedic shoes or appliances, because the rest 
of the criteria are not met, she does not meet the criteria for 
an increased rating of 50 percent.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by the 
disorder, including pain, weakness, limitation of motion, and 
lack of strength, speed, coordination or endurance.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The evidence shows that the 
primary manifestation of the Veteran's pes planus is pain.  
Diagnostic Code 5276, under which the disability is rated, 
however, is not based upon limitation of motion.  As such, a 
higher rating based on limitation of motion due to pain is not 
available.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  For 
this reason, consideration of the functional limitations does not 
result in a higher rating.

Finally, the Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Schedule is not inadequate.  The Schedule provides for 
higher ratings for the Veteran's bilateral pes planus with 
hammertoes, but findings supporting a rating in excess of 30 
percent have not been documented.  In addition, it has not been 
shown that the service-connected disability has required frequent 
periods of hospitalization or has produced marked interference 
with the Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence, however, demonstrates that a rating higher than 30 
percent has not been warranted at any time during the appeal 
period.  As the preponderance of the evidence is against the 
claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for bilateral pes 
planus with hammertoes is denied.


REMAND

Although the Veteran is currently employed as a warehouse clerk, 
she alleges that her pes planus disability results in 
underemployment, in the sense that she is not able to work on a 
full-time basis as a result of her disability.  This allegation 
is inextricably intertwined with her pending claim for service 
connection for a psychiatric disorder, to include as secondary to 
her service-connected pes planus.

TDIU is granted where a Veteran's service-connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him. 38 C.F.R. § 
4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Because the Veteran explicitly contends that she is unable to 
work on a full time basis at least in part as a result of her 
service-connected disability, and this issue is inextricably 
intertwined with a pending claim for service connection, the 
Board finds that a remand is warranted to address the claim of 
entitlement to a TDIU rating.  See also Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (holding that where there is evidence of 
unemployability raised by the record during a rating appeal 
period, the TDIU is an element of an initial rating or increased 
rating).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Additional development is needed prior to further disposition of 
the claim of entitlement to a TDIU rating.  As the Veteran does 
not have a single disability rated at 60 percent, or otherwise 
meet the schedular requirements for a TDIU rating, the question 
before the Board is whether the Veteran's service-connected 
bilateral pes planus disability prohibits her from sustaining 
gainful employment, such that a TDIU rating may be assigned.

A VA examiner has not yet been asked to render an opinion as to 
the effect of the Veteran's service-connected disabilities on her 
ability to obtain and retain employment.  In light of this, and 
because it appears that the Veteran is not currently working on a 
full-time basis, the prudent and thorough course of action is to 
afford the Veteran an examination on remand, to ascertain the 
impact of her service-connected disability on her 
unemployability.

Finally, in the January 2010 remand, the Board observed that the 
Veteran was seeking service connection for a psychiatric 
disorder, which she asserted she developed secondary to her 
service-connected disability.  In this regard, in the January 
2010 remand, the Board noted that when a determination on one 
issue could have a significant impact on the outcome of another 
issue, the issues are considered inextricably intertwined and VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, because the Veteran 
raised the issue of service connection for a psychiatric disorder 
secondary to the service-connected bilateral pes planus with 
hammertoes, the Board directed that, on remand, the examiner who 
conducted the VA examination to opine as to whether the Veteran 
had a psychiatric disability that was related to her service-
connected bilateral pes planus with hammertoes, or was related to 
or had its onset in service.  A review of the April 2010 VA 
examination report shows that the examiner failed to respond to 
this question.  As such, the Board has no discretion, and must 
remand the TDIU issue on this basis as well.  Because the TDIU 
claim may not be adjudicated until the pending claim for service 
connection for an acquired psychiatric disability is adjudicated, 
the claim must again be remanded for adjudication of the pending 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  (A remand 
by the Board confers upon the Veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims 
folder, afford the Veteran an appropriate 
VA examination to determine whether she 
has a psychiatric disability that is 
related to or had its onset in service, to 
include as secondary to her service-
connected pes planus, as well as the 
impact of her service-connected disability 
on her ability to obtain and maintain 
substantially gainful employment. 

      A) The VA examiner is requested to 
opine as to whether the Veteran is 
currently diagnosed with any psychiatric 
disability, and if so, whether such 
disability was either caused by or is 
otherwise aggravated by the Veteran's 
service-connected bilateral pes planus 
with hammertoes or is related to or had 
its onset in service.

	B) The VA examiner is requested to 
evaluate and discuss the effect of the 
Veteran's service-connected disability on 
the Veteran's employability. 

	C) The VA examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected disabilities, 
without consideration of her non-service-
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation. 
	D) If it is the examiner's opinion 
that the Veteran's service-connected 
disabilities do not render her 
unemployable, the examiner should suggest 
the type or types of employment in which 
the Veteran would be capable of engaging 
with her service-connected disabilities, 
given her skill set and educational 
background.

2.  Then, after ensuring any other 
necessary development has been completed, 
adjudicate the Veteran's psychiatric 
disability claim and readjudicate her TDIU 
claim.  If the decision is adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response. Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


